Opinion by
Judge Pryor:
The proceeding by rule against the appellee requiring him to list his bank stock for taxation was properly dismissed by the court below.
The owners of bank stock taxed in this state are not required to list it for taxation, as it is expressly excluded by the statutes requiring a party to make up the estimate of his estate in leaving it with the assessor. Louisville Saving Bank v. Commonwealth, 14 B. Monroe 410. The appellee did all that he was required to *249do by the law, and the effort upon the part of the county court is to make him pay tax upon property that the law expressly exempts him from paying. The tax upon bank stock is to be paid by the corporation as provided by law, and if a liability exists in this case (a question we are not called on to decide) it is upon the part of the corporation, and not the undivided stockholders. The judgment of the court below is affirmed.

Wood, for appellant.


Campbell, for appellee.